Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 1 of 20 PageID #: 970
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 1 of 20 PagelD #: 948

                                                                                        FI LED
                                                                                     IN CLERK'S OFFICE
                                                                               U.S. DISTRICT COURT E.D.N.Y.
    UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRlCT OF NEW YORK                                       *
                                                                               LONG ISLAND OFFICE
                                                                                                         *
    EUGENE SCALIA, Secretary of Labor, 1
    United States Department of Labor,

                                   Plaintiff,

                     v.                                              17 Civ. 06974 (SJF)(GRB)

    YIANNA FOOD CORP. d/b/a WILLISTON TOWN HOUSE
    DINER; DIMAS CORPORATION d/b/a OLD WESTBURY
    DINER; DIMAS TOWER d/b/a TOWERS ON THE GREEN;
    SPIROS DIMAS, Individually and as Officer; BAFTIJE
    DIMAS, Individually and as Officer~ and NADZIJE DIMAS,
     Individually,

                                   Defendants.


                                        CONSENT JUDGMENT

             Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

     ("Secretary"), has filed his complaint and defendants Yianna Food Corp. d/b/a Williston Town

     House Diner, Dimas Corp. d/b/a Old Westbury Diner, Dimas Tower Inc. d/b/a Towers on the

     Green (together, "Defendant Diners"), Spiros Dimas, Individually and as Officer and Baftije

     Dimas, Individually and as Officer (collectively, "Defendants") have appeared by counsel and

     agree to the entry of this Consent Judgment in full settlement of the claims which have been made

     or asse11ed in this action. Defendants acknowledge that they have notice of, and understand, the

     provisions of this Consent Judgment, acknowledge their responsibilities pursuant to this Consent

     Judgment, and acknowledge that they will be subject to sanctions in contempt of this Court and

     may be subject to punitive damages if they fail to comply with the provisions of this Consent

     Judgment.




     1
      Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Secretary of Labor Eugene
     Scalia is automatically substituted as plaintiff.
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 2 of 20 PageID #: 971
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 2 of 20 PagelD #: 949




             1.     The Secretary's complaint alleges that Defendants willfully violated sections 7, and

     l l(c) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. § 201, et~-) (the "Act"

    or "FLSA") by failing to pay their employees overtime wages, and failing to make, keep, and

    preserve adequate and accurate records.

             2.     Defendants agree that, during the relevant time, they were a covered enterprise

    under sections 3(r) and 3(s) of the Act and that the provisions of the Act applied to Defendants.

             3.     Defendants Spiros Dimas and Bat\ije Dimas agree that, during the relevant time,

     they were employers under section 3(d) of the Act and that the provisions of the Act applied to

     them.

             4.     Defendants submit to the jurisdiction of this Court over them and over the subject

    matter of this action. Defendants admit that this Court has the authority to enter and enforce this

    Consent Judgment and that this Court is the most appropriate venue for any enforcement action

    that may be required as a result of this Consent Judgment.

             5.     Defendants neither admit nor deny the allegations set forth in the Secretary's

    complaint.

             It is, therefore, upon motion of the attorneys for the Secretary and for good cause shown,

    ORDERED that:

             I.     Defendants, their officers, agents, servants, employees, and those persons in active

    concert or participation with them be and hereby are, permanently enjoined and restrained from

    violating the provisions of sections 7(a), 11 (c), l 5(a)(2), l S(a)(3), and 15(a)(5) of the Act in any

    of the following manners:

                    ( l)    Defendants shall not, contrary to section 7 of the Act, employ any of their

    non-exempt employees for workweeks longer than the hours now, or which in the future become,



                                                      2
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 3 of 20 PageID #: 972
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 3 of 20 PagelD #: 950




    applicable under sections 7 and 15(a)(2) of the Act, unless the non-exempt employees receive

    compensation for their employment in excess of the prescribed hours at rates not less than one and

    one-half times the employees' regular rates.

                    (2)    Defendants shall make, keep, and preserve adequate records of their

    employees and of the wages, hours, and other conditions and practices of employment. Defendants

     shall make available to authorized agents of the Secretary for inspection, transcription, and/or

     copying, upon their demand for such access, such records of employees and of the wages, hours,

     and other conditions and practices of employment, as prescribed by regulations issued pursuant to

     sections l l(c) and 15(a)(5) of the Act and found at 29 C.F.R. Part 516.

                    (3)     Defendants, along with their officers, agents, and managers, shall not tell

     any of their employees not to speak to representatives of the U.S. Department of Labor, or tell any

     of their employees to provide untruthful information to the U.S. Department of Labor regarding

     the terms and conditions of their employment, or otherwise obstruct or interfere with any

     investigative activities of the U.S. Department of Labor.

                    (4)     Defendants shall not discharge, blacklist, demote, suspend, threaten, harass,

     intimidate, or in any other manner discriminate or retaliate against an employee~ including

     solic.iting the repayment of back wages paid to any employee, because the employee engages in or

     is believed to have engaged in any of the following activities:

                           a.      Discloses, protests, or threatens to disclose or protest, to a supervisor

     or to a public agency, any activity, policy or practice of the employer or another employer, with

     whom there is a business relationship, that the employee reasonably believes is in violation of the

     Act or a rule or regulation promulgated pursuant to the Act;




                                                      3
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 4 of 20 PageID #: 973
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 4 of 20 PagelD #: 951




                           b.      Provides infonnation to, or testifies before, any public agency or

    entity conducting an investigation, hearing or inquiry into any alleged violation of the Act or a rule

    or regulation promulgated pursuant to the Act, by the employer or another employer with whom

    there is a business relationship; or

                           c.      Objects to, or refuses to participate in any activity, policy or practice

    that the employee reasonably believes is in violation of the Act or a rule or regulation promulgated

    pursuant to the Act.

           II.      Upon the parties' agreement that unpaid overtime back wages are owed and shall

    be paid to the current and fonner employees listed on Exhibit A2, which is attached hereto, in the

    amount of $182,500.00, plus an equal amount of liquidated damages of$ I 82,500.00, and civil

    money penalties pursuant to section 16(e) of the Act in the amount of $15,000.00, for a total

    amount of $380,000, plus post-judgment interest calculated at the Current Value of Funds Rate

    pursuant to Public Law 95-14 7, 91 Stat. I 227 (October 28, 1977), which is currently I% per

    annum, it is:

           ORDERED that Defendants and all persons acting on their behalf are enjoined and

    restrained from withholding the payment of $182,500.00 in unpaid overtime back wages owed to

    their employees in the amounts listed opposite their names on Exhibit A. In addition, Defendants

    sha1l pay an equa] amount of liquidated damages of $182,500.00 to their employees in the amounts

    listed opposite their names on Exhibit A, plus post-judgment interest. Defendants shall also pay

    $15,000.00 in civil money penalties to the Secretary. These payments shall be made by Defendants

    in accordance with Paragraph III below and Exhibit B of this Consent Judgment.




    2
     The parties stipulate to amending Exhibit A, attached to the Complaint, as set forth in Exhibit A
    herein.
                                                      4
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 5 of 20 PageID #: 974
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 5 of 20 PagelD #: 952




            lll.   The provisions of this Consent Judgment relative to back wages, liquidated

    damages and civil money penalties shall be deemed satisfied when Defendants fully comply with

    the terms of payment set forth below:

                   (1)    Defendants shall pay $50,000.00 within 30 days of the date of entry of this

    Judgment. The remaining balance plus post-judgment interest shall be made in accordance with

     the amounts, due dates, and specifications set forth in Exhibit B, electronically on www.pay.gov

    as set forth below:

                           a.     For electronic payments of "Back Wages'          1
                                                                                       and "Liquidated

                                  Damages" in accordance with the amounts, due dates, and

                                  specifications set forth in Exhibit B, by ACH transfer, credit card,

                                  debit         card,       or     digital     wallet,      go      to

                                  http://pay.gov/public/form/start/77689032, and then:

                                  (i)       Select "Continue to the Form" and complete the required

                                            fields.

                                  (ii)      The ''BW Case Number" is Case No. 1810883.

                                  (iii)     The "Date of Assessment" is the date of the Order.

                           b.     For electronic payment of the "Civil Money Penalty" in accordance

                                  with the amount, due date, and specification set forth in Exhibit B,

                                  by ACH transfer, credit card, debit card, or digital wallet, go to

                                  https://www.pay.gov/public/fonn/start/77734139, and then:

                                  (i)       Select "Continue to the Form" and complete the required

                                            fields.

                                  (ii)      The "CMP Case Number" is Case No. 18 l 0883.



                                                        5
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 6 of 20 PageID #: 975
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 6 of 20 PagelD #: 953




                                  (iii)   The ''Act" is FLSA.

                                  (iv)    The ''Date of Assessment" is the date of the Order.

                   (2)    The Secretary shall distribute Defendants' back wage and liquidated

    damages payments, including interest and less any legal deductions, to the fonner and current

    employees, or to their estates, as set forth in Exhibit A. Any amounts of unpaid compensation and

    liquidated damages not distributed within a period of three years from the date of receipt shall,

    pursuant to section 16(c) of the Act, be deposited into the Treasury of the United States as

    miscellaneous receipts. Defendants remain responsible for paying the employer's share of any

    applicable taxes to the appropriate state and federal revenue authorities.

                   (3)     Defendants shall provide to the Secretary the social security numbers, if

    such is available, and the last known addresses of each former or current employee listed in Exhibit

    A within 20 days of the date of entry of this Judgment.

                   (4)     Defendants and anyone acting on their behalf shall not in any way, directly

    or indirectly, solicit or accept the return or refusal of any sums paid under this Judgment.

    Defendants, and anyone acting on their behalf, shall not threaten or imply that adverse action will

    be taken against any employees or former employees' because of their receipt of funds due under

    the provisions of this Consent Judgment or the Act. Violation of this Paragraph may subject

    Defendants to equitable and legal damages, including punitive damages and civil contempt.

                   (5)     If Defendants fail to make an installment payment on Exhibit B, a seven

    calendar-day grace period shall be allowed for receipt of such installment payment. In the event

    that the U.S. Department of Labor does not receive an installment payment check by the eighth

    calendar day after which it is due, the U.S. Department of Labor's representatives will notify

    Defendants through their attorneys, Joseph Labuda and Peter Skulikidis, by email at



                                                     6
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 7 of 20 PageID #: 976
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 7 of 20 PagelD #: 954




    joe@mllaborlaw.com and garydmoch@gmail.com. Defendants are responsible for timely

    notifying the U.S. Department of Labor of any change in the identity or contact information of

     their attorney. If the U.S. Department of Labor does not receive payment within 10 days of

     notifying Defendants' attorney of an overdue installment payment, then the total amount due under

     this Judgment of $380,000.00, plus post-judgment interest, less any amounts already received by

     the Secretary pursuant to this Judgment, shall become due immediately and the Court will appoint

     a Receiver. No action or non-action by the Secretary shall constitute a waiver of this paragraph.

                    (6)     In the event a Receiver is appointed, it is ORDERED that:

                            a.     Defendants shall produce to the court-appointed Receiver all books

     and records and any other information the Receiver requires to carry out the provisions of this

     Judgment. In addition, Defendants shall submit to an accounting by an independent certified public

     accountant and/or the Receiver, and the accountant or Receiver shall testify, if they so decide.

                            b.     All the expenses of the accountant or Receiver shall be borne solely

     by Defendants.

                            c.     The Receiver shall serve until the payment of the monetary terms of

     this Judgment is satisfied.

                            d.     The Receiver shall have full authority to: collect the Defendants·

     assets and report his/her findings to the Court and the parties; to redeem and/or liquidate

     Defendants' assets and tum over the proceeds to the Secretary; if the asset is a debt that is due,

     collect it and tum over the proceeds to the Secretary; to analyze all indebtedness and where deemed

     appropriate seek restructuring; to analyze all transfers of Defendants' assets; to prevent waste or

     fraud; and to do all acts and take all measures necessary or proper for the efficient perfom1ance of

     the duties under their judgment.



                                                      7
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 8 of 20 PageID #: 977
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 8 of 20 PagelD #: 955




                  (7)     ORDERED that Defendants shall post the attached Exhibit C in English,

    Spanish, and Greek at each of the Defendant Diners. Defendants shall display Exhibit C where

    employees may easily view them within 30 days of the date of entry of this Judgment and shall

    maintain Exhibit C in a conspicuous place at each of the Defendant Diners for a period of two

    years from the date of entry of this Judgment.

                   (8)    ORDERED that Defendants shall provide a copy of Exhibit C in English,

    Spanish, and Greek to all of their current employees within 30 days of the date of entry of this

    Judgment.

                   (9)    ORDERED that Defendants shall distribute a copy of the flyers entitled

    "Employee Rights Under the Fair Labor Standards Act'' and "Fact Sheet #23: Ove11ime Pay

    Requirements of the FLSA," as issued by the U.S. Department of Labor. Defendants shall

    distribute these copies to each current employee within 20 calendar days of the date of entry of

     this Consent Judgment. Thereafter, Defendants shall provide these flyers to any new employees

    who are hired within one year of the date of entry of this Consent Judgment, at the time of hire.

                   (10)   ORDERED that Defendants shall implement the following provisions to

    ensure their compliance with the Act:

                          a.      Defendants shall utilize automated timekeeping systems or other

    FLSA-compliant timekeeping systems for all employees, whether part-time, full-time, or

    temporary, including any employee who performs work at the Towers catering hall, to accurately

    reflect the time each employee begins and finishes the workday and any breaks taken by each

    employee.




                                                     8
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 9 of 20 PageID #: 978
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 9 of 20 PagelD #: 956




                              b.     Defendants shall treat all employee breaks as compensable hours

    worked, unless the break is more than 20 minutes in duration and the employee is completely

    relieved from work duty during the break.

                              c.     If an employee performs work at more than one Defendant Diner,

     the automated timekeeping systems or other FLSA-compliant timekeeping systems shall

     accurately reflect the employee's hours worked at each Defendant Diner.

                              d.     Defendants shall not edit or alter employees' hours worked in their

     timekeeping systems in any way that does not accurately reflect employees· actual hours worked.

                              e.     Defendants shall pay wages to non-exempt employees based on the

     actual hours that employees worked during each applicable pay period.

                              f.     Defendants shall make and maintain records of total daily or weekly

     straight time earning or wages due for hours worked during the workday or work week, exclusive

     of premium overtime compensation; total premium pay for overtime hours; and total wages paid,

     regardless of the form of compensation, in accordance with 29 C.F.R. § S 16.2.

                     ( l l)   Defendants shall provide each employee with a statement of every payment

     of wages, regardless of the form of compensation, listing the dates of work covered by that

     payment of wages; rate or rates of pay and basis thereof; gross wages; deductions; allowances, if

     any, claimed as part of the minimum wage; and net wages. For all employees not exempt from

     overtime compensation, the statement shall include the regular hourly rate or rates of pay; the

     overtime rate or rates of pay; the number of regular hours worked; and the number of overtime

     hours worked.

                     ( 12)    Defendants shall not treat any employees as exempt from the overtime

     compensation requirements of the Act pursuant to the exemptions set forth in section 13(a)(l) of



                                                       9
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 10 of 20 PageID #: 979
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 10 of 20 PagelD #: 957




     the Act, unless Defendants ensure that such employees qualify for the exemptions claimed, based

     on the employees' actual job duties and method of compensation, as prescribed by the Regulations

     found at 29 C.F .R. Part 541.

                    (13)    For any business entity that functions as part ofan 'enterprise' together with

     any of Defendants, as defined by section 3(r) of the Act, Defendants shall notify alJ such business

     entities within the enterprise of the non-monetary injunctive provisions contained in Paragraph I

     of this Consent Judgment, including Paragraph I( l) through I(4).

                    (14)    Within one week of the date of entry of this Judgment, Defendants shall

     notify Nadzije Dimas of the non-monetary injunctive provisions contained in Paragraph I of this

     Consent Judgment, including Paragraph 1(1) through 1(4), and transmit proof thereof to counsel

     for the Secretary within two weeks of the date of entry of this Judgment by email to

     Almonte.Rosemary@dol.gov, Ma.Frances.Y@dol.gov, and Pfitsch.Hol1is.V@dol.gov. Such

     proof shall include written acknowledgment by Nadzije Dimas that she received notice of the non-

     monetary injunctive provisions contained in Paragraph I of this Consent Judgment, including

     Paragraph I(l) through 1(4).

                    (15)    Neither the commencement of this action nor the provisions of this

     Judgment shall in any way affect, determine, or prejudice any and all legal rights of any employees

     of Defendants not listed in Exhibit A of this Consent Judgment, be they current or fom1er

     employees, to file any action against Defendants under section 16(b) of the Act or likewise for any

     current or fonner employee listed on Exhibit A of this Consent Judgment to file any action against

     the Defendants under section l 6(b) of the Act for any violations alleged to have occurred after

     November 30, 2017.




                                                      IO
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 11 of 20 PageID #: 980
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 11 of 20 PagelD #: 958




                    ( 16)     Each party will bear its own fees and other expenses incurred by such party

      in connection with any stage of this proceeding.

                    ( 17)     The Court retains jurisdiction over this matter for the purposes of enforcing

     this Consent Judgment.



                    SO ORDERED.


     DATED:        ~Islip,z
                          New
                    Central              York
                                             .2019                                             A
                                                            .,,,,.
                                                                     s/ Sandra J. Feuerstein          ,J

                                                     HONORABLE SAN~ J. FEUERSTEIN
                                                     UNITED STATES DISTRICT JUDGE




                                                       11
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 12 of 20 PageID #: 981
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 12 of 20 PagelD #: 959




          Defendants have appeared by the undersigned counsel and hereby consent to the entry of this
          Judgment.




                                                                   - ~
          Joseph La                                                    " Gary J. Dmoch, Esq.
          Milman                                                         Pantelis Skulikidis, Esq.
          3000 Marc       enue, Suite 3WS                                   Gary John Dmoch & Associates
          Lake Success, NY J 1042                                           171-22 Northern Boulevard
          Joe@mllaborlaw.com                                                Flushing, NY 11358
          Counsel for Defendants Dimas Corporation,                         garydmoch@gmail.com
          Dimas Tower Inc., Spiros Dimas                                    CowtSel for Defendants YiaMa Food
                                                                            Corp. and Baftije Dimas



                                                . ·.) ..~;}:"•·
                                                 ... ,:


      YIANNA FOOD CORP. d/b/a :-~Jii~~N TOWN HOUSE DINER
                                          . . . .:,r~-.. 5( ,
                                                                           DATE:

                                                 ',·,    ...
      Owner

                                                '.:•·.·::·.. ·

      STATE OF f'J€v-l          YO-F. ~           l .. .
                                                   ·:Ss:
     COUNTY OF           Ou.c.~,-.,..s .':ff:.      ,.5'   I




                          sr-                     ·--:.-/:,
               On the~ day of JJ ove113€'il-t 20 J9 before me came BAFTIJE DIMAS, known and

     to   me known, who, being by me duly ~wom~:did depose·:and say that she is a duly authorized

     representative of YIANNA FOOD CORP., . de~~~~i)~ ·:and· which executed the foregoing
                                                                       .... ·;•'!•',•... :.::



     instrument, that she signed her name thereto by like· ord~/(:: -: ·

                                   PANTEUSSKUUK!DIS
                               Notary Public, Stall of New York
                                      No. 02SK8108754
                                                                               ~~--         .-NOTARY.PUBLIC
                                                                                                ..   -   '   ,•        ..~~-~- - :: .
                                                                                                                  ~. : -

                                 Qualified ln aueena County 2,,o
                              Commisslon Expires April 19, 20-



                                                                  12
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 13 of 20 PageID #: 982




       DIMAS CORPORATION d/b/a OLD WESTBURY DINER

                                                               DATE:
       SPIROS DIMAS
       Owner

       STATE OF /v'fvJ '(        DK~          )
                                               :SS:
       COUNTY OF G.u(-{-r' S                  )

             On the ~~ay of_)./ D Yf-M8~fZ; 2019 before me came SPIROS DIMAS, known and

      to me known, who, being by me duly sworn, did depose and say that he is a duly authorized

      representative of DIMAS CORPORATION, described in and which executed the foregoing

      instrument, that he signed his name thereto by like order.
                                   . pANf:EussKUUKlOlS
                                Notafyl'ublic~ Statl ot New York
                                  ·. ·Ncf02$K8108754
                                                                    a°"      -~~/(?~ ~
                                                                          , ~ ~ c : , __ __
                                                                         NOTARYPUBLIC
                                 ,Qi.latifie~i.l\Queenl County '2,,::,
                               Commitistdn ~pires April 19, 20-
      DIMAS TOWER INC. d/b/a TOWEiS ON THE GREEN

                                                                DATE:

     SPIROS DIMAS
     Owner
     STATE OF    rJ (vJ    '{o}L'L

     COUNTYOF Q.~~,f\l!


            On the J. J~ "day of   t(D vfr1&f&,-2019 before.me came SPIROS             DIMAS, known and

     to me known, who, being by me duly sworn, did depose and say that he is a duly authorized

     representative of DIMAS TOWER INC., described in and which executed the foregoing

    instrument, that he signed his name thereto by like order.

                       pANJELISSKl)Ul(IOIS k
                    Notary Publ\c, sw.08ot!!wvor
                                                         ~~
                                                         .. NOTARYPUBrnc. .:' .• ·. ·
                          No.02SK61 ,,..,..                                 · . · ·.
                          \Hied \n Queerwa Qounty ·'LD
                   cor:i:s,on Exp\res Apri\ 19, 20-
                                                          13
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 14 of 20 PageID #: 983




                                                               DATE:

          SPIROS DIMAS, Individually

         STATE OF    /VfW YDJLl..              )
                                                :SS:
         COUNTY OF 6-). u.t.~rf....{           )

                        ') ,.( .("
                On the~ day of ,vO Vfd ,icl,., 2019 before me came SPlROS DIMAS, to me known

         and known to me to be the individual described in and who executed the foregoing instrument and

         he duly acknowledged to me that he executed the same.

                              PANTEUS SKUUKIDIS
                          Notary Public, Staw of New York
                                                                 /J~--.. ~--
                                                                 {J.~                   )
                                 No. 02SK8108754                       NOTARY PUBLIC
                            Qualified in aueena County :}A,
                         Commission Expires April 19, 20_


                                                               DATE:
                                                                        ti
                                                                             !~I
        BAF'TIJE DIMAS~Jndivitltially·::- ·

        STATE OF      µf v Yc;>f.. i-..        )
                                                :SS:
        COUNTY OF 6>1L<~tJ..S                  )

                             -·r
               On the:JJ!:__ day of ~V'fM b~ 2019 before me came BAFTIJE DIMAS, to me

        known and known to me to .be• the individual described in and who executed the foregoing

        instrument and she duly acknowledged to me that she executed the same.

                                                                  (NOTARY
                                                                     2PUBLIC
                                                                          ~~
                                                                             PANTEUS SKUUIQDIS
                                                                        Notary Public, Stala of New York
                                                                                No. 02SK8108754
                                                                           Q1.1atlfled in Queena County .
                                                                       Ccrrimlsston Expires April 19, 20~




                                                          14



                                                                                                   '.'                      •                      '               •        j
                                                                                              ,,_~ ..>.-.~ .. &.1~:r.---~       ~ ~- ..... , ... ·--~- ~~- -••• r.-.... ~--~ ~
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 15 of 20 PageID #: 984
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 15 of 20 PagelD #: 962




                                           EXHIBIT A

                               Back Wages and Liquidated Damages

           Name                       Back Waecs        Liauidated Damaees   Total Due
      I    Almendares, Mario          $161.09           $161.09              $322. 18
      2    Alvarado, Am1ando          $2,631.09         $2,631.09            $5.262.18
      3    Alvarado, Isais            $4,167.27         $4,167.27            $8,334.54
      4    Alvarado, Oscar            $7,376.80         $7,376.80            $14,753.60
      5    Alvarez, Yoni              $161.09           $161.09              $322.18
      6    Alvisuris, Cristoval       $4,185.56         $4,185.56            $8,371.12
      7    Aragon, Christian          $2,000.98         $2,000.98            $4,001.96
      8    Aragon. Ever               $3,407.17         $3,407.17            $6,814.34
      9    Aragon, William            $3,963.36         $3,963.36            $7,926.72
      10   Arias, Jose Adolfo         $5,325.90         $5,325.90            $10,651.80
      11   Benturas, Noel             $596.42           $596.42              $1,192.84
      12   Blanco. Francis            $546.56           $546.56              $1,093.12
      13   Blanco, John "Johny"       $4,368.89         $4,368.89            $8,737.78
      14   Blanco, Santos Felix       $2,195.37         $2,195.37            $4,390.74
      15   Bonilla, Beto              $491.22           $491.22              $982.44
      16   Bonilla, Bryan Marquez     $985.44           $985.44              $1,970.88
      17   Bonilla, Elvy              $3,042.14         $3,042.14            $6,084.28
      18   Canales, Wilfredo          $2,657.57         $2,657.57            $5,315.14
      19   Castro, Enrique            $2,249.27         $2,249.27            $4,498.54
      20   Castro, Y orl in Alberto   $4,519.79         $4,5 l 9.79          $9,039.58
      21   Cerritos, Brvan            $1,203.23         $1,203.23            $2,406.46
      22   Clavasquin, Arturo         $357.75           $357.75              $715.50
      23   Delsid, Javier             $1,570.06         $1,570.06            $3,140.12
      24   Doblado, Edwin             $49.79            $49.79               $99.58
      25   Euceda, Jose Bemaldo       $3,921.57         $3.921.57            $7,843.14
      26   Funes, Juan Carlos         $4,208.89         $4,208.89            $8,417.78
      27   Garcia, Amilcar            $131.43           $131.43              $262.86
      28   Garcia, Oscar              $307.93           $307.93              $615.86
      29   Garcia, Roberto            $2,701.54         $2,701.54            $5,403.08
      30   Garcia, Samuel             $749.25           $749.25              $1,498.50
      31   Guevara, Elmer             $515.49           $515.49              $1,030.98
      32   Guevara, Israel            $266.19           $266.19              $532.38
      33   Guzman, Carlos Luis        $6.053.13         $6,053.13            $12,106.26
      34   Limberopoulos, Basilis     $23.36            $23.36               $46.72
      35   Lopez, Henri Nelson        $584.27           $584.27              $1,168.54
      36   Lopez, Mauricio Orlando    $1,336.55         $1,336.55            $2,673.10
      37   Majano, Orlando            $342.01           $342.01              $684.02
      38   Maldonado, Alan A.         $2,653.23         $2,653.23            $5,306.46
      39   Maldonado, Domis           $3,480.43         $3,480.43            $6,960.86
      40   Maldonado, Dudis           $1.970.53         $1,970.53            $3,941.06

                                                   15
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 16 of 20 PageID #: 985
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 16 of 20 PagelD #: 963




      41   Maldonado, Gonzalo        $957.08          $957.08      $1,914.16
      42   Maldonado, Juan           $1,054.22        $1,054.22    $2,108.44
      43   Maldonado, Mauricio       $3,492.34        $3,492.34    $6,984.68
      44   Manolis, Manuel           $4,641.85        $4,641.85    $9,283.70
      45   Mazariego, Oswaldo        $6,274.07        $6,274.07    $12.548.14
      46   Medina, Maivin            $179.33          $179.33      $358.66
      47   Meiia. Geraldo            $3,547.53        $3,547.53    $7,095.06
      48   Mejia, Nelson             $1,882.49        $1.882.49    $3,764.98
      49   Melgar Reves, Kelvin 0.   $3,899.28        $3,899.28    $7,798.56
      50   Molina, Alex              $4,442.76        $4,442.76    $8,885.52
      51   Molina, Milton            $311.12          $311.12      $622.24
      52   Moreno, Merlin            $998.65          $998.65      $1,997.30
      53   Ortega, Oscar             $886.66          $886.66      $1,773.32
      54   Ortiz, Franklin           $5,034.36        $5,034.36    $10.068.72
      55   Palacios, Alis            $3,395.02        $3,395.02    $6,790.04
      56   Palacios, Daniel          $8,701.47        $8,701.47    $17,402.94
      57   Palma, Geovanv            $4,660.67        $4,660.67    $9,321.34
      58   Pleitez, Juan             $ I 03.31        $103.3 I     $206.62
      59   Reyes, Jose               $83.08           $83.08       $166.16
      60   Rios, Danae               $1,391.90        $1,391.90    $2,783.80
      61   Rivera. Jonathan          $439.08          $439.08      $878.16
      62   Rodri~ez, Milton          $1,958.28        $1,958.28    $3,916.56
      63   Rooch, Richard            $87.77           $87.77       $175.54
      64   Rubi, Selvin              $871.17          $871.17      $1,742.34
      65   Salgado, Nelson           $4,686.16        $4,686.16    $9,372.32
      66   Salmeron, Denis           $3,421.89        $3,421.89    $6.843.78
      67   Salmeron, Gustavo         $838.88          $838.88      $1,677.76
      68   Santos, Irma              $5,416.06        $5,416.06    $10,832.12
      69   Sh~aran, Nelson           $2,354.89        $2,354.89    $4,709.78
      70   Torres, David             $3,718.53        $3,718.53    $7.437.06
      71   Trujillo, Edilberto       $1,937.80        $1,937.80    $3,875.60
      72   Trujillo, Roberto         $596.75          $596.75      $1,193.50
      73   Turcios, Aristedes        $2,734.74        $2,734.74    $5,469.48
      74   Turcios, Neris            $1,754.20        $1,754.20    $3,508.40
      75   Uceba, Jose               $2,615.49        $2,615.49    $5,230.98
      76   Uceda, Jose               $102.52          $102.52      $205.04
      77   Velasquez, Olman          $4,381.20        $4,381.20    $8,762.40
      78   Xarpoulos, Kosnos         $85.00           $85.00       $170.00
      79   Yanez, Julio              $1,102.79        $1,102.79    $2,205.58




                                                 16
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 17 of 20 PageID #: 986
case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 17 of 20 PagelD #: 964




                                          EXHIBITB

                                Schedule of Installment Payments

                                                                   Post-
                                                     Principal                    TOTAL
    No.   Date Due        Amount Type                              Judgment
                                                     Amount                       DUE
                                                                   Interest Due

          30 days from
    I     date of entry   Liquidated Damages         $50,000.00    $0.00          $50,000.00
          of Judgment
    2     1/15/2020       Liquidated Damages         $7,000.00     $225.07        $7,225.07
    3     2/15/2020       Liquidated Damages         $7,000.00     $219.13        $7,219.13
    4     3/15/2020       LiQuidated Damages         $7,000.00     $ I 99.42      $7,199.42
    5     4/15/2020       LiQuidated Damages         $7,000.00     $207.24        $7,207.24
    6     5/15/2020       Liquidated Damages         $7,000.00     $194.80        $7,194.80
    7     6/15/2020       Liquidated Damages         $7,000.00     $195.34        $7,195.34
    8     7/15/2020       Liquidated Damages         $7,000.00     $183.29        $7,183.29
    9     8/15/2020       Liquidated Damages         $7,000.00     $183.46        $7,183.46
    10    9/15/2020       Liquidated Damages         $7,000.00     $177.50        $7,177.50
    II    10/15/2020      Liquidated Damages         $7,000.00     $166.03        $7,166.03
    12    l 1/15/2020     Liquidated Damages         $52,000.00    $165.61        $52,165.61
                          Liquidated Damages
    13    12/15/2020                                 $12,000.00    $117.53        $12,117.53
                          and Back Wages
    14    1/15/2021       Back Wages                 $12,000.00    $111.26        $12,111.26
    15    2/15/2021       Back Wages                 $12,000.00    $101.07        $12,101.07
    16    3/15/2021       Back Wages                 $12,000.00    $82.08         $12,082.08
    17    4/15/2021       Back Wages                 $12,000.00    $80.68         $12,080.68
    18    5/15/2021       Back Wages                 $12,000.00    $68.23         $12,068.23
    19    6/15/2021       Back Wages                 $12,000.00    $60.30         $12,060.30
    20    7/15/2021       Back Wages                 $12,000.00    $48.49         $12,048.49
    21    8/15/2021       Back Wages                 $12,000.00    $39.92         $12,039.92
    22    9/15/2021       Back Wages                 $24,000.00    $29.72         $24,029.72
    23    10/15/2021      Back Wages                 $20,000.00    $9.04          $20,009.04
    24    11/15/2021      Back Wages                 $20,000.00    $0.00          $20,000.00
    25    12/15/2021      Back Wages                 $12,000.00    $0.00          $12,000.00
    26    1/15/2022       Back Wages                 $9,000.00     $0.00          $9,000.00
    27    2/15/2022       Civil Money Penalty        $15,000.00    $332.47        $15,332.47
    TOTALS                                           $380,000.00   $3,197.68      $383,197.68




                                                17
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 18 of 20 PageID #: 987
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 18 of 20 PagelD #: 965




                                         EXHIBIT C - ENGLISH

                                           Notice to Employees

     Your employer has settled a lawsuit with the U.S. Department of Labor and entered into a
     settlement agreement, which has been approved by a judge. The agreement requires your employer
     to pay money to some of you who worked for Williston Town House, Old Westbury, Towers,
     Spiros Dimas, and Baftije Dimas from November 30, 2014 through November 30, 2017. The
     money will be distributed directly by the U.S. Department of Labor. Please call the U.S.
     Department of Labor at (516) 338-1890 to update your contact information.

     If you receive money from the settlement, you are entitled to keep this money. It is against the law
     for Spiros Dimas and Baftije Dimas or any person acting on behalf of Williston Town House, Old
     Westbury, or Towers to ask for this money back or to take it out of your pay.

     It is also against the law for your employer to fire, threaten to fire or call law enforcement or
     immigration authorities, reduce your hours, or discriminate against you in any other way for
     accepting settlement money, providing information to the U.S. Department of Labor, and/or
     complaining about not receiving minimum wage or ove1time for the hours that you worked. Your
     employer must pay employees for all hours worked, including overtime for all hours worked over
     40 in a workweek at a rate of l.5 times the employee's regular rate of pay.

     Your employer must provide you with a statement of every payment of wages, whether you are
     paid in cash or check, listing the dates of work covered by that payment of wages; rate or rates of
     pay; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; and net
     wages. The statement must include the regular hourly rate or rates of pay; the overtime rate or rates
     of pay; the number of regular hours worked; and the number of overtime hours worked, for those
     employees not exempt from receiving overtime compensation.

     If you have not been paid for all of your hours worked, or if you have been asked to return your
     settlement money, or if you have been retaliated against, please call the U.S. Department of Labor
     at (516) 338-1890. Your name will be kept confidential to the extent pennitted by law.




                                                      18
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 19 of 20 PageID #: 988
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 19 of 20 PagelD #: 966




                                         EXHIBIT C - ESPA.NOL

                                           Aviso a los Em plea dos

     Su empleador resolvi6 una demanda con el Departamento de Trabajo de los Estados Unidos y
     fim16 un acuerdo de liquidaci6n que ha sido aprobado por un juez. El acuerdo requiere que su
     empleador pague dinero a algunos de ustedes que trabajaron para Williston Town House, Old
     Westbury, Towers, Spiros Dimas, y Baftije Dimas desde el 30 de noviembre de 2014 hasta el 30
     de noviembre de 2017. El dinero sera distribuido directamente por el Departamento de Trabajo
     de los Estados Unidos. Por favor contacte al Departamento de Trabajo de los Estados Unidos al
     (516) 338-1890 para confinnar sus datos de contacto.

     Si usted es uno de los beneficiados, el dinero que reciba es unicamente suyo. Es contra la ley que
     Spiros Dimas y Baftije Dimas o cualquier persona que actue en nombre de Williston Town House,
     OJd Westbury o Towers soliciten la devoluci6n del dinero o que se lo reduzcan de su pago.

     Tambien es contra la ley que su empleador lo despida, amenace con despedirlo, o que llamen a las
     autoridades policiales o de inmigraci6n, reduzca sus horas de trabajo a que te discrimine de
     cualquier otra manera por aceptar el dinero de) acuerdo, por proporcionar informaci6n al
     Departamento de Trabajo de los Estadas Unidas, y/o por quejarse porno recibir el salario minima
     o el pago correspondiente de sobretiempo por sus horas trabajadas. Su empleador debe pagar a sus
     empleados por todas las horas trabajadas, incluyendo pago adicional equivalente a tiempo y media
     por horas extras trabajadas sabre 40 en una semana laboral.

     Su empleador debe proparcionarle un registro o talonario de pago, ya sea el pago en efectivo o con
     cheque, especificando las fechas de trabajo a cual el pago corresponde; la cantidad de pago por
     hora; salarios brutos; descuentos; y, si corresponde, subsidias reclamados coma parte del salaria
     minimo; y salarios netos. El registro o talonaria de paga debe incluir la cantidad recibida por horas
     regulares o tarifas distintas de pago; el pago por horas extras y tarifas de pagos; el numero de horas
     regulares trabajadas~ y el numero de haras extras trabajadas, por aquellos empleados no exentos
     de recibir compensaci6n par haras extras.

     Si nose le ha pagada por tadas sus haras trabajadas, o si se le ha pedida que devuelva el dinero de
     su liquidaci6n, o si se le ha tomado algun tipo de represalia, por favor comuniquese de inmediato
     con el Departamenta de Trabaja de los Estados Unidos llamando al (516) 338-1890. Su identidad
     se mantendra canfidencial en la medida permitida por la ley.




                                                       19
Case 2:17-cv-06974-SJF-GRB Document 104 Filed 12/02/19 Page 20 of 20 PageID #: 989
Case 2:17-cv-06974-SJF-GRB Document 102-1 Filed 11/22/19 Page 20 of 20 PagelD #: 967




                                            EXHIBIT C - EAAHNIKA

                                      Ewonoi11a11 npoc; i-ouc; tpya~oµ~ot><;

     0 epyo66TT)~ cm~ ex.et 1tpo~Ei as 6taKavovtaµ6 ay<0y~~ µe to Ynoupyeio Epyaa(ac; trov HnA Kat
     ex.et cruva'l'Et cruµ<p<0v(a otaicavovtaµou, 11 01to(a &yKpi0T)KE a1t6 OtKao"ti\pto. H cruµ<provia
     1tpo~At1tet 6n o epyo66trtc; aac; U7tOXPEOUtat va Kata~<iA£t XP~µata ae optaµsvouc; an6 eaa~ ot
     onoiot cpyacr~Kate yta ttc; emx,e1p1iae1c; Williston Town House, Old Westbury, Towers, Spiros
     Dimas Kat Baftije Dimas a1t6 tt~ 30 Noeµ~p{ou 2014 troc; Kat n~ 30 Nosµppiou 2017. Ta XPiiµata
     0a Kataveµ110ouv aneu0eiac; a1t6 w Ynoupyeio Epyaaia~ trov HTIA. IlapaKaAtiate va te<XAfo&tE
     to Ynoupys:io Epyaaiac; -rrov HnA cr-ro (516) 338-1890 yta va emKextponot,;ael'E ta atotx,eia
     &1tlKOlVO>Viac; aac;.

     Av )\,aPete XPiiµam cm6 tov otaKavov1aµ6, tx,eu: to oucairoµa va Kpat11aete mmi -ru XPiiµnta.
     Amxyopeue-rat EK -rou v6µou crnc; emxeipiJcmc; Spiros Dimas Kat Baftije Dimas 11 ere 01toto6ti1to-re
     1tp6aomo nou evepyei EK ~ttpouc; -rcov Williston Town House, Old Westbury,; Towers va ~11triaouv
     va emotp£\jlEtE auta ta x,p1iµa-ra ,; va ta a<patpfoouv an6 to µ1a86 aac;.

     E7tim,~, a1tayopeuetat EK -rou v6µou crtov epyo66trt crac; va aac; anoA.uaet, va a1tetA.ftael 6tt 8a aac;
     a1t0Mcrni 11 va KaMae1 tt<; apx,ec; empoi,;c; -rou v6~tou it nc; apx.ec; µe-ravaats:um1c;, va µetroaet nc;
     c.opec; epyaaiac; aac; it va npopei ae oto.Kpiaetc; evavtiov aac; µe 01to1ov6,;note 6.Uo tp61to yta to
     "J..6yo 6tt 6ex,ritKate ta XPftµata Tou 6taKavoviaµou, xaps:ix,an: 1tA.11po<popiec; ato Ynoupyeio
     Epyaaiac; trov RITA, t1IKm otaµaprop118ftKa-rs &1tet61i 6ev A.a~a-rs tov Katrotato µl0'86 11 ttc;
     unepropiec; 1tou epyaa-rftKate. 0 epyo66TI1c; crac; ocpeiAet va nA.11proae1 wuc; epya~6µevouc; yta 6A.ec;
     ttc; @pee; 7t0U epya.crt11K<lV, O"Uµ1teplA.aµpavoµEV<OV OA.<OV trov U7teproptCOV 7tOU EpyaCJTilK<lV 7ttpav
     trov 40 roprov crt11 6u1pKetn µtac; epy<im~n1c; &~6o~uioac; ~Le cruvte"J..r.at11 1,5 <poptc; -ro paatK6
     µ1cr80A6y10 tou epya~oµtvou.

     0 epyoOOtT)c; aac; ocpeiA.Et va aac; 1tapex.e1 eva 6KKa0aptc:rrtK6 yta Ka0e 1tA.11proµ~ µta0rov, ehe
     1tA11proveate µetp11wic; ein: µe emta'Yl\, avacptpov-rac; tt<; 11µepo~111v(ec; epyacrlac; nou KaM1ttovtm
     an6 t11v ev 'A.6yro 1t'A.11pcoµ11 µta8ci>v, to µtcr80A.6y10, tt<; µtKTE<; axoAaPtc;, nc; 1tapaKpatftcre1c;, ta
     EmOOµata, K<lt<l 7tEpt7t't'(OCJll, 7tOU 7t<lp8X,OVtCll OTO 1tA.a{CJtO tOU KCltrotaTOU µtcr0ou, Kat ttc; Ka8apec;
     ano'A.apec;. To EKKa0aptcrttK6 1tpene1 va 1tepLAaµ~a.ve1 to PamK6 roptaio µl0'8oMyto, to µ1080A.6yto
     uns:proptrov, tov ap18µ6 KavovtKci>v coprov epyacriac; Kat tov apt8µ6 uneprop1ci>v epyaaiac; yia touc;
     epya~6µevouc; nou oev e~mpouvtm Mo ni "-11'1'11 axo~11µiroCJrtc; u1teprop1ci>v.

     Av oev 1tA.11pro8ftKate yta 6Aec; nc; copec; epyaaiac; crac; it av aac; ~11-rft8T)KE va ema-rpt\jJEtE ta
     x,pitµata tou otaKavov1crµou it av u1toa-r11Knte av-ri1to1va, 1tapaKaA.tiate vn KnA.taete to Ynoupyeio
     Epyaaiac; trov HTIA ato (516) 338-1890. To 6voµ6. aac; 0a napa~teivet eµmcrteuttK6 ato pa0µ6
     1rou enrrpem:tm an:6 to v6µo.




                                                        20
